 

Case 20-10343-LSS Doc 3636 Filed 05/12/21 Pagelof3

Fl. ED May 6, 2021

Justice Lauri Selber Silverstein 2021 MAY 12 AM 9: [8
BSA Bankruptcy Case ;

824 Market Street US BANKRUPTCY COUR?
6th Floor LAWARF

Wilmington, DE 19801

RE: claim number SA a

Dear Sir or Madame,

There is no doubt that child abuse in any form is a despicable act. Those of us who are blessed
with children know all too well the feeling of helplessness when your child is going through
something that you cannot fix or the feeling of rage at the idea of anyone hurting your child. | am
here to tell you that the experience | had with BSA has created psychological and emotional
issues that | deal with to this day. It has affected my life, work, and relationships my entire adult
life.

| was 11 years old and a proud member of Troop HM It was the end of another school year and
| couldn't wait for summer break. | was going on my first camping trip with my boy scout troop.
We arrived at Camp Constantine and got to work putting up tents, setting up fire pits, and
mapping out our hike for the next day. It was a wonderful afternoon of work and laughter and
bonding as young men. | went to sleep that night looking forward to great adventures the next
day.

 

What could | do? | stood there and took it like everyone else, played the game. | was humiliated
and ashamed. | looked around me and saw the other boys dodging and trying to cover

       

When the game was finally over and everybody had a good laugh, slapping each other on the
back and reveling in their manly play, | could not wait to get back to my tent and crawl into my
sleeping bag. The next day nothing was said about the events of the night before. We went on
our hike, went fishing, worked hard at earning our badges. As the sun set and we sat around
our campfires | felt a knot of dread in my stomach. Sure enough, late that night the whistles

 
 

Case 20-10343-LSS Doc 3636 Filed 05/12/21 Page2of3

went off and the scurrying began. | never left my tent, | sat there as silent as | could clenching
my knife and praying that no one came looking for me.

| went home a few days later and told my family of the great fun and big adventures that | had
experienced. There was no way | could tell my father what had really happened. He was a
dedicated and loving father. He was also a passionate and powerful man. | knew in my heart
that he would have found the leader that encouraged this sport and possibly hurt him very bad. |
did not want to lose my father so | simply kept it to myself. After several months | was able to
sleep without dreaming about that horrible night.

| also immediately dropped out of scouts and all other group organizations determined not to put
myself in that situation again.

Many people call this a “right of passage,” that it was simply “boys being boys.” It wasn’t until
my adult life when | started to really look at my failed relationships and some of the behaviours
that | was displaying in an effort to prove my manliness that this memory came back to me. |
woke up in a cold sweat one night after | dreamt about that night. | truly believe that the events of
that trip affected me in ways that | do not understand even to this day.

| have an adult son of my own, and as a child, | would never allow him to be part of this
organization. My heart goes out to all of the other children (now adults) who went through this
type of ritual and some much much worse. | am just one of so very many children who had this
type of experience. We believed in the BSA organization and we were abused and traumatized.
Please take my story along with the thousands of others into consideration today. BSA should
be held accountable for these acts against the very children that looked up to them for education
and guidance.

Thank you for your time and consideration.

 

 
 

a nat A
\“INAY .

\«

oO
—
oO
oO
®
Do
©
oO
|
N
—.
N
a
—
LO
oO
TC
&
L
co
9
co
oO
oO
oO
a
”)
”)
=
9
+
oO
oO
vr
oO
N
H
©
O

tat ee Sea
Mies . i

MOPDCAAS LA PeLAL
DALLAS TX 750

7 MAY 2021 PMS L

 

Dustree Laur SelberS) luerstei a
ASA Ponkrup ley Cage
B2U Market Street

h cy
Bt en on DE 19801

iw MIS Afb h ogg biy ia g ghee jiljff

ty

I

dali mington

 
